IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE


  JULIE A. BELLAMY v. CRACKER BARREL OLD COUNTRY STORE,
                          INC. ET AL.

              Appeal by Permission from the Court of Appeals, Middle Section
                           Chancery Court for Wilson County
                         No. 06145 Charles K. Smith, Chancellor


                   No. M2008-00294-SC-R11-CV - Filed December 7, 2009




                                              ORDER

         This cause was heard upon the record on appeal from the trial court and the application of
Cracker Barrel Old Country Store, Inc. and Paul Ludovissie for permission to appeal and the answer
of Julie A. Bellamy. Upon consideration thereof, this Court is of the opinion that the Court of
Appeals’ judgment should be vacated and the case remanded to the Court of Appeals with directions
to order the Chancery Court to resolve the conflicts in the parties’ statements of the proceedings and
to certify and transmit a proper supplemental record to the Court of Appeals for resolution of the
issues. See Tenn. R. App. P. 24(e).

        In accordance with the opinion filed herein, it is therefore ORDERED that the judgment of
the Court of Appeals is vacated, and the case is remanded to the Court of Appeals. It is further
ORDERED that the Court of Appeals is ordered to enter an order directing the trial court to resolve
the conflicts in the parties’ statements of the proceedings and to certify and transmit a proper
supplemental record to the Court of Appeals for resolution of the issues. Costs of this application
for permission to appeal to this Court are taxed in equal portions between the parties and their
respective sureties to be assessed and collected by the Clerk of this Court when this appeal becomes
final.


                                               PER CURIAM